Court of Appeals, State of Michigan

                                               ORDER
                                                                            Michael F. Gadola
Linda Layton v Volt Participation Trust 2011-NPL2                              Presiding Judge

Docket No.     328878                                                       Karen M. Fort Hood

LC No.         2015-146395 -CH                                              Michael J. Riordan
                                                                              Judges


                The Court orders that the December 29, 2016 opinion is hereby AMENDED to correct a
clerical error. The panel line is corrected to read: Before: Gadola, P.J., and Fort Hood and Riordan, JJ.

               In all other respects, the December 29, 2016 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zim mer Jr. , Chief Clerk, on




                                JAN 10 2017
                                        Date